Colden, J.
Motion by defendant to change the venue of this1 action from Queens County to New York County, upon the: ground that both parties are domestic corporations having their j principal offices in New York County, and that this action is a j transitory one. I
The action is brought to recover a sum of money claimed toi constitute excess rent charged and collected from the plaintiff on premises situated in the county of Queens and used for commercial purposes. The plaintiff contends that inasmuch as the proceeding for fixing rent in excess of the emergency rent under subdivision (e) of section 2 of the Commercial Rent Law (L. 1945, ch. 3, as amd. by L. 1946, ch. 272, L. 1947, ch. 822) must be brought in the county in which the commercial space is located, an action to recover an excess of rent, paid in excess of that permitted under the emergency rent laws, must likewise be brought in the county where the property is situated.
In this court’s opinion this action does not relate to real estate, nor is this action one for a penalty which must be brought in the county where the cause of action arose. (Zipser v. Dumars, 188 Misc. 237.) Accordingly, since this is a transitory action and none of the parties resides in Queens County, the motion to change the venue to New York County where both have their principal places of business will be granted. Submit order.